          Case 3:19-cv-08232-MTL Document 20 Filed 09/11/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Cindy Lee Lawrence,                               No. CV-19-08232-PCT-MTL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15            Before the Court are Plaintiff’s motions for attorney’s fees pursuant to the Equal

16   Access to Justice Act, 28 U.S.C. § 2412(d) (“EAJA”) (Doc. 17) and 42 U.S.C. § 406(b)

17   of the Social Security Act (Doc. 18). For the reasons stated below, the Court will grant

18   both motions (Docs. 17, 18).

19                                                I.

20            On August 9, 2019, Plaintiff filed a Complaint seeking judicial review of the

21   Commissioner of Social Security Administration’s decision to deny her application for

22   Social Security disability benefits. (Doc. 1.) On February 12, 2020, this Court granted the

23   parties’ joint stipulation to reverse the Commissioner’s denial of benefits and to remand

24   the case for a new decision. (Doc. 15.) On May 8, 2020, Plaintiff’s counsel filed a motion

25   pursuant the EAJA seeking $6,970.00 in attorney’s fees for 34 billed hours—for an

26   effective hourly rate of $205.00—as agreed upon by the parties. (Doc. 17.) The motion is

27   unopposed. (Id.)

28            On remand, Plaintiff received $91,046.20 in past-due social security disability
         Case 3:19-cv-08232-MTL Document 20 Filed 09/11/20 Page 2 of 5



 1   benefits. (Doc. 18, Ex. 1.) On July 7, 2020, Plaintiff’s counsel filed a motion pursuant to
 2   42 U.S.C. § 406(b) seeking $22,761.55 in attorney’s fees. This amount represents 25% of
 3   the $91,046.20 received by Plaintiff in past-due social security disability benefits and is
 4   consistent with both the statute and the contingent fee agreement between Plaintiff and
 5   her counsel. (Doc. 18.) Should both motions be granted, Plaintiff’s counsel agrees to
 6   refund Plaintiff the amount of the lesser fee. (Id.)
 7                                                 II.
 8                                                 A.
 9           In any non-tort civil action brought by or against the United States, the EAJA
10   provides that “a prevailing party other than the United States” shall be awarded attorney’s
11   fees “unless the court finds that the position of the United States was substantially
12   justified or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A).
13   The government bears the burden of showing its position was substantially justified.
14   Gutierrez v. Barnhart, 274 F.3d 1255, 1259 (9th Cir. 2001). The EAJA sets a statutory
15   maximum hourly rate for attorney’s fees—for work performed in 2019, the rate
16   is $205.25; for work performed in the first half of 2020, the rate is $206.77.*
17           All the requirements for awarding attorney’s fees under the EAJA are satisfied
18   here. Plaintiff “is a prevailing party for the purposes of the EAJA because she obtained an
19   order from the Court remanding the case to the Commissioner.” Vargas v. Comm’r of
20   Soc. Sec. Admin., No. CV-18-04712-PHX-MTL, 2020 WL 3050706, at *2 (D. Ariz.
21   June 8, 2020). The government neither argues that its position was substantially justified,
22   nor opposes Plaintiff’s motion for EAJA attorney’s fees. And Plaintiff’s counsel’s
23
     *
       The EAJA places a statutory maximum rate on attorney’s fees of $125 per hour, as
24   adjusted by “an increase in the cost of living or a special factor.” 28 U.S.C. §
     2412(d)(2)(A). “Appropriate cost-of-living increases are calculated by multiplying the
25   $125 statutory rate by the annual average consumer price index figure for all urban
     consumers (‘CPI–U’) for the years in which counsel's work was performed, and then
26   dividing by the CPI–U figure for March 1996, the effective date of EAJA's $125 statutory
     rate.” Thangaraja v. Gonzales, 428 F.3d 870, 876-77 (9th Cir. 2005). The Ninth Circuit
27   publishes the statutory maximum rates from 2009 to the present on their website. See
     U.S. CTS. FOR THE NINTH CIR., Statutory Maximum Rates under the Equal Access to
28   Justice Act, https://www.ca9.uscourts.gov/content/view.php?pk_id=0000000039 (last
     accessed Sept. 9, 2020).

                                                  -2-
       Case 3:19-cv-08232-MTL Document 20 Filed 09/11/20 Page 3 of 5



 1   requested hourly rate of $205.00 for work performed in 2019 and 2020 is below the
 2   statutory maximum rate. Accordingly, Plaintiff’s motion for attorney’s fees under the
 3   EAJA (Doc. 17) is granted and Plaintiff’s counsel is awarded $6,970.00.
 4                                                 B.
 5          Section 406(b) allows a court rendering a favorable judgment to a Social Security
 6   claimant to award a “reasonable fee” to the claimant’s counsel. 42 U.S.C. § 406(b)(1)(A).
 7   This “reasonable fee” cannot exceed 25% of the past-due disability benefits received by
 8   Plaintiff. Id. Section 406(b) “does not displace contingent-fee agreements,” but rather
 9   “calls for court review of such arrangements as an independent check, to assure that they
10   yield reasonable results in particular cases.” Gisbrecht v. Barnhart, 535 U.S. 789, 807
11   (2002).
12          Courts test the “reasonableness” of a contingent fee agreement by evaluating “the
13   character of the representation and the results the representative achieved.” Id. at 808. A
14   court may reduce a fee if counsel provided “substandard representation,” “engaged in
15   dilatory conduct,” or if the amount of fees are so “large in comparison to the amount of
16   time counsel spent on the case” that the award results in a windfall to counsel.
17   Crawford v. Astrue, 586 F.3d 1142, 1148 (9th Cir. 2009) (internal citation omitted). But
18   if the contingent fee agreement is reasonable, “nothing remains for the district courts to
19   do . . . except to award those fees,” since “‘satellite litigation’ over attorneys’ fees should
20   not be encouraged.” Id. at 1151 (quoting Gisbrecht, 535 U.S. at 808).
21          Here, Plaintiff’s counsel obtained a favorable judgment for Plaintiff and the
22   contingent fee agreement between the parties is reasonable here. Plaintiff agreed to pay
23   her counsel 25% of any past-due disability benefits she received in this action. (Doc. 18,
24   Ex. 2.) The contingent fee agreement is thus consistent with the 25% statutory limit. The
25   Social Security Administration has awarded Plaintiff $91,046.20 in past-due disability
26   benefits, (Doc. 18, Ex. 1), and 25% of that award equals $22,761.55. Dividing the
27   $22,761.55 fee by the 39.6 hours of work results in a de facto hourly rate of $574.77,
28   which is reasonable given the inherent risk of contingent fee agreements. See Crawford,


                                                  -3-
       Case 3:19-cv-08232-MTL Document 20 Filed 09/11/20 Page 4 of 5



 1   586 F.3d at 1153 (recognizing the risk of contingent fee agreements and approving
 2   effective hourly rates of $519, $875, and $902 for attorneys representing social security
 3   benefit claimants). And no evidence suggests Plaintiff’s counsel provided substandard
 4   representation or engaged in dilatory conduct. Accordingly, the Plaintiff’s motion for
 5   attorney’s fees under § 406(b) (Doc. 18) is granted and Plaintiff’s counsel is awarded
 6   $22,761.55.
 7                                               C.
 8          Congress permits fee awards under both § 406(b) and the EAJA, but “the
 9   claimant’s attorney must refund to the claimant the amount of the smaller fee.”
10   Gisbrecht, 535 U.S. at 796 (internal quotations omitted). An EAJA award “offsets” a
11   § 406(b) award “up to the point the claimant receives 100 percent of the past-due
12   benefits.” Id. This Court has granted Plaintiff counsel fee awards of $22,761.00 under
13   § 406(b) and $6,970.00 under the EAJA. As Plaintiff’s counsel requests (Doc. 18), this
14   Court orders that the lesser, EAJA fee of $6,970.00 be refunded to Plaintiff.
15                                              III.
16          Accordingly,
17          IT IS ORDERED that Plaintiff’s Combined Motion and Brief for Attorney’s Fees
18   Pursuant to the Equal Access to Justice Act (Doc. 17) is granted. Plaintiff’s counsel is
19   awarded $6,970.00.
20          IT IS FURTHER ORDERED that Plaintiff’s Combined Motion and Brief for
21   Attorney Fees Pursuant to 42 U.S.C. § 406(b) (Doc. 18) is granted. Plaintiff’s counsel is
22   awarded $22,761.55.
23          IT IS FURTHER ORDERED that Plaintiff’s counsel shall refund $6,970.00 to
24   Plaintiff.
25   ///
26   ///
27   ///
28   ///


                                                -4-
       Case 3:19-cv-08232-MTL Document 20 Filed 09/11/20 Page 5 of 5



 1          IT IS FINALLY ORDERED that Plaintiff’s counsel shall promptly provide
 2   Plaintiff with a copy of this Order.
 3          Dated this 10th day of September, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -5-
